Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Cheng et al. (USPGPUB 2016/0380362).
	Regarding claim 1, Cheng et al. discloses an antenna device (figs. 2 -  5) comprising: a first dielectric layer (40, fig. 2; paragraph 0031); flat-plate-shaped 2N patch antennas where N is an integer greater than or equal to 2 arranged on a first surface of the first dielectric layer, the patch antennas each comprising an electrode for electromagnetic coupling; a ground conductor plate arranged on a second surface opposite to the first surface of the first dielectric layer, the ground conductor plate formed with slots, which are non-conductive portions, extending in a first direction at positions facing the electrodes; a second dielectric layer (50, fig., fig. 3) secured to the ground conductor plate so as to face the first dielectric layer with the ground conductor plate sandwiched therebetween (paragraphs 0031 - 0038); and a line-shaped feeding conductor  (52) formed on the second dielectric layer so as to face the ground conductor 2N - 1 branch points to enable connection from a base end to each of the tips, and each of the tips is bent in a same direction in the second direction from a terminal end of the line-shaped wiring to which the tip is connected (paragraphs 0031 – 0038).
Regarding claim 2, Cheng et al. discloses an antenna device (figs. 2 -  5) wherein an impedance matcher having a line width widened by two or more stages toward a terminal end is provided at an end of the line-shaped wiring (figs. 2 – 5).  
Regarding claim 5, Cheng et al. discloses an antenna device (figs. 2 -  5) wherein the second direction is perpendicular to the first direction, and the tips of the feeding conductor (52, fig. 3) are perpendicular to the slots when viewed from the normal direction (figs. 2 – 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Cheng et al. (USPGPUB 2016/0380362).
Regarding claims 3, 4, Cheng et al. discloses all the limitations discussed above except the antenna device, wherein a change in impedance at each of the stages of the impedance matcher is less than or equal to 50 ohms (claim 3); and the antenna device wherein, among the impedance matchers, an impedance matcher provided at the base end of the feeding conductor has less than or equal to 30 ohms of a change in impedance at a widening stage closest to the terminal end of the base end (claim 4).  However, the value of the impedance matching is a matter of preference or design choice based on the need of the circuitry; an artisan in the art would have used Cheng et al. to achieve the same end result claimed in the invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that Cheng et al. would perform the equally well as the claimed invention since the value of the impedance matching is a matter of preference or design choice based on the need of the circuitry.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845